United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Topeka, KS, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-2060
Issued: May 22, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On September 9, 2013 appellant, through her representative, filed a timely appeal from
the June 24, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim. The Clerk of the Board assigned Docket No. 13-2060.
The Board has duly considered the matter and finds that this case is not in posture for
decision. It is well established that an OWCP final decision must make adequate findings and
provide a statement of reasons.1 In addition, OWCP procedures state that a final decision should
discuss key parts of the evidence received and include an evaluation of the evidence that should
be clear and detailed so that the reader understands the reason for the disallowance of the benefit
and the evidence necessary to overcome the defect of the claim.2 The June 24, 2013 OWCP
decision does not meet this standard.
On March 22, 2013 appellant, then a 56-year-old program support assistant, filed an
occupational disease claim alleging that she sustained stress and strain in aggravation of a
1

20 C.F.R. § 10.126. See also O.R., 59 ECAB 432 (2008).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5(c) (February 2013).

preexisting injury. She stated that her condition resulted from her employers’ insistence that she
use leave or work longer shifts to cover her physician’s recommended light-duty work restriction
of 10- to 15-minute breaks for every hour spent using a keyboard, due to a neck condition.
Under the heading “nature of disease or illness,” appellant wrote, “stress and strain in
aggravation of a pre-existing injury.”
In a record of a telephone conversation dated April 19, 2013, appellant stated that she had
meant to file a claim for stress at work, which aggravated her preexisting conditions of
depression and anxiety. In a letter dated April 19, 2013, she noted that the initial date of
aggravation of her depression and anxiety was March 15, 2013 and described employment
factors relating to her claim. Appellant also submitted e-mail records dating from March 19
through 21, 2013 regarding the alleged work factors.
Appellant submitted a report dated April 11, 2013 from Dr. Denise M. Hawks, a Boardcertified psychiatrist.
In an occupational disease claim dated June 5, 2013, appellant alleged that her neck and
shoulders sustained fatigue and overexertion from prolonged data entry in the performance of
duty. OWCP assigned this claim File No. xxxxxx311.
On June 17, 2013 OWCP determined that it had created two separate cases for the same
injury and combined the two cases under the File No. xxxxxx920.
In a June 24, 2013 decision, OWCP denied appellant’s claim on the grounds that she had
not established any employment factors related to an orthopedic neck condition, stating that her
claim appeared to be for a neck condition rather than an emotional condition. It noted that her
March 22, 2013 claim for occupational disease contained a statement that her condition occurred
when she sustained a neck injury. OWCP stated that, in order to have her emotional condition
considered, appellant must file a separate CA-2 claim and clearly indicate that she was claiming
an emotional condition.
Because OWCP considered only appellant’s claim for a neck condition in its June 24,
2013 decision, it did not make adequate findings regarding her statements alleging work factors
relating to her emotional condition, or the probative value of Dr. Hawks’ April 11, 2013 report.
The case will be remanded for OWCP for proper findings and a decision that adequately
addresses appellant’s claim for an emotional condition. After such further development as
OWCP deems necessary, it should issue an appropriate decision.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 24, 2013 is set aside and the case remanded for further
action consistent with this order of the Board.3
Issued: May 22, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

Richard J. Daschbach, Chief Judge, who participated in the preparation of this order, was no longer a member of
the Board after May 16, 2014.

3

